FILED
                             NOT FOR PUBLICATION                              OCT 15 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIEDI FENG,                                       No. 10-71886

               Petitioner,                        Agency No. A097-359-602

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Jiedi Feng, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Kin v. Holder, 595 F.3d 1050, 1054 (9th Cir. 2010), and we deny the petition for

review. Because Feng filed her application before May 11, 2005, we apply

pre-REAL ID Act rules. See Rizk v. Holder, 629 F.3d 1083, 1087 n.2 (9th Cir.

2011).

         Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency between Feng’s testimony and her written statement

regarding where she lived and her interactions with the police during the time

between her arrest and her departure from China. See Chebchoub v. INS, 257 F.3d

1038, 1043 (9th Cir. 2001) (inconsistencies regarding events leading up to

petitioner’s departure went to the heart of claim and supported adverse credibility

finding). Feng’s contention that she was not given an opportunity to explain the

inconsistency is belied by the record, and her explanation does not compel a

contrary conclusion. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007).

Accordingly, in the absence of credible testimony, Feng’s asylum and withholding

of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Because Feng’s CAT claim is based on the same testimony found to be not

credible and she points to no other evidence that shows it is more likely than not


                                           2                                   10-71886
she will be tortured if returned to China, her CAT claim also fails. See id. at 1156-

57.

      PETITION FOR REVIEW DENIED.




                                          3                                    10-71886